ON RETURN TO REMAND
TAYLOR, Judge.
We remanded this case so that the trial court could make specific findings as to the reasons it relied on in revoking the appel*637lant’s probation 599 So.2d 635. The trial court has fully complied with our instructions, thereby fulfilling the requirements of Morrissey v. Brewer, 408 U.S. 471, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972), and Gagnon v. Scarpelli, 411 U.S. 778, 93 S.Ct. 1756, 36 L.Ed.2d 656 (1973). The appellant’s probation was revoked because he violated two conditions of his probation. The revocation of appellant’s probation is affirmed.
OPINION EXTENDED; AFFIRMED.
All the Judges concur.